Exhibit 10.2
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of the 17th
day of June, 2009, by and among GreenMan Technologies, Inc., a Delaware
corporation (the “Licensee”), American Power Group, Inc., an Iowa corporation
(the “Licensor”), and Morse, Barnes-Brown & Pendleton, P.C. (the “Escrow
Agent”).


WHEREAS, the Licensee and the Licensor have entered into an Exclusive Patent
License Agreement dated as of June 17, 2009 (the “License”), pursuant to which
the Licensor is licensing to the Licensee certain Patent Rights in exchange for
the issuance by the Licensee of 2,000,000 shares (the “Shares”) of the
Licensee’s common stock, par value $0.01 per share (the “Licensee’s Common
Stock”); and


WHEREAS, the License contemplates the establishment of an escrow arrangement to
secure rights to indemnification of the Licensee under the License;


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and provisions set forth in this Agreement, the parties hereto agree
as follows:
 
ARTICLE I


DEFINED TERMS
 
Section 1.1     Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings given to them in the License
 
ARTICLE II


ESCROW AND INDEMNIFICATION


Section 2.1     Shares Placed in Escrow. Upon the execution of the License, and
in accordance with the License, the Licensee shall issue and deliver to the
transfer agent for the Licensee’s Common Stock (the “Transfer Agent”)
irrevocable instructions to issue to the Escrow Agent a certificate representing
500,000 Shares (the “Escrow Shares”), such Shares to be held in escrow on behalf
of the Licensor in accordance with this Agreement. The Licensor shall be deemed
to be the beneficial owner of that the Escrow Shares. The Escrow Shares shall
collectively constitute an escrow fund (the “Escrow Fund”) with respect to the
indemnification rights of Licensee under the License. The Escrow Agent agrees to
accept delivery of the Escrow Fund and to hold the Escrow Fund in an escrow
account (the “Escrow Account”), subject to the terms and conditions of this
Agreement.

 
 

--------------------------------------------------------------------------------

 

Section 2.2     Voting of Escrow Shares. The Escrow Agent shall have no duty to
exercise any voting rights with respect to the Escrow Shares unless and until it
shall have been instructed in writing by the Licensor. In the event that the
Licensor provides written instructions with respect to the voting of the Escrow
Shares beneficially owned by the Licensor with respect to any matter that may be
submitted to a vote of the Licensee’s stockholders, the Escrow Agent shall use
its reasonable commercial efforts to vote the Escrow Shares beneficially owned
by the Licensor in accordance with such written instructions.


Section 2.3     Dividends, Etc.


(a)     Ordinary cash dividends, if any, paid to the Escrow Agent in respect of
the Escrow Shares may, at the direction of the Licensor, be distributed to the
Licensor, free and clear of any rights of the Licensee created by this
Agreement.


(b)      The parties agree that any shares of the Licensee’s Common Stock or
other property (other than ordinary cash dividends) distributable or issuable
(whether by way of dividend, stock split or otherwise) in respect of or in
exchange for any Escrow Shares (including pursuant to or as a part of a merger,
consolidation, acquisition of property or stock, reorganization or liquidation
involving the Licensee) shall not be distributed or issued to the beneficial
owner of such Escrow Shares, but rather shall be distributed or issued to and
held by the Escrow Agent in the Escrow Account as part of the Escrow Fund. Any
securities or other property received by the Escrow Agent in respect of any
Escrow Shares held in escrow as a result of any stock split or combination of
shares of the Licensee’s Common Stock, payment of a stock dividend or other
stock distribution in or on shares of the Licensee’s Common Stock, or change of
the Licensee’s Common Stock into any other securities pursuant to or as a part
of a merger, consolidation, acquisition of property or stock, reorganization or
liquidation involving Licensee, or otherwise, shall be held by the Escrow Agent
as, and shall be included within the definition of, Escrow Shares.


Section 2.4     Transferability. The interest of the Licensor in the Escrow Fund
and in the Escrow Shares shall not be assignable or transferable, other than by
operation of law. No assignment or transfer of any of such interest by operation
of law shall be recognized or given effect until the Licensee and the Escrow
Agent shall have received written notice of such assignment or transfer.


Section 2.5     Fractional Shares. No fractional shares of the Licensee’s Common
Stock or other securities shall be retained in or released from the Escrow
Account pursuant to this Agreement. In connection with any release of Escrow
Shares from the Escrow Account, the Licensee and the Escrow Agent shall be
permitted to “round down” or to follow such other rounding procedures as the
Licensee reasonably determines to be appropriate in order to avoid retaining any
fractional shares in the Escrow Account and in order to avoid releasing any
fractional shares from the Escrow Account.


Section 2.6     Trust Fund. The Escrow Fund shall be held as a trust fund and
shall not be subject to any lien, attachment, trustee process or any other
judicial process of any creditor of the Licensor or of any party hereto. The
Escrow Agent shall hold and safeguard the Escrow Fund until the 1st anniversary
of the date of this Agreement (the “Escrow Release Date”); provided,
however, that if the Escrow Agent has received from the Licensee a Claim Notice
(as such term is defined below) setting forth a claim that has not been resolved
by the Escrow Release Date, then the Escrow Agent shall hold and safeguard the
Escrow Fund until the claim has been resolved and the Escrow Fund has been
released in accordance with this Agreement.

 
2

--------------------------------------------------------------------------------

 

Section 2.7     Escrow Fund Non-Exclusive. The Shares and the Escrow Fund
created under this Agreement shall be for the convenience of the parties, but
neither this Agreement, nor any provision hereof, nor the existence of the
Escrow Fund, shall be deemed to limit the right of the Licensee to
indemnification in any amount under the License.

 
ARTICLE III


ADMINISTRATION OF ESCROW ACCOUNT


Except as otherwise provided herein, the Escrow Agent shall administer the
Escrow Account as follows:


Section 3.1     Claim Notice. If the Licensee has or claims to have incurred or
suffered damages for which it is or may be entitled to indemnification under
Section 8.1 of the License, the Licensee may, on or prior to the Escrow Release
Date, deliver a claim notice (a “Claim Notice”) to the Licensor and to the
Escrow Agent. Each Claim Notice shall (a) allege the existence of an inaccuracy
in or breach of a representation, warranty or covenant contained in the License
or other circumstances under which indemnification under Section 8.1 of the
License is appropriate, (b) contain a brief description of the circumstances
supporting the Licensee’s belief that it is entitled to indemnification, and (c)
to the extent possible, contain a good faith, non-binding, preliminary estimate
of the amount of the damages the Licensee claims to have so incurred or suffered
(the “Claimed Amount”).


Section 3.2     Response Notice. Within 30 days after receipt by the Licensor of
a Claim Notice, the Licensor may deliver to the Licensee and to the Escrow Agent
a written response (the “Response Notice”) in which the Licensor either: (a)
agrees that Escrow Shares (or other property held in the Escrow Account)
collectively having a “Stipulated Value” (as defined below) equal to the full
Claimed Amount may be released from the Escrow Account to the Licensee; (b)
agrees that Escrow Shares (or other property held in the Escrow Account)
collectively having a Stipulated Value equal to part, but not all, of the
Claimed Amount (the “Agreed Amount”) may be released from the Escrow Account to
the Licensee; or (c) indicates that no part of the Escrow Fund may be released
from the Escrow Account to the Licensee in respect of the Claimed Amount. Any
part of the Claimed Amount that is not agreed to be released to the Licensee
pursuant to the Response Notice shall be the “Contested Amount.” If a Response
Notice is not received by the Escrow Agent within such 30-day period, then the
Licensor shall be conclusively deemed to have agreed that Escrow Shares (or
other property held in the Escrow Account) collectively having a Stipulated
Value equal to the full Claimed Amount may be released to the Licensee from the
Escrow Account.


 
3

--------------------------------------------------------------------------------

 
 
Section 3.3     Release of Shares. If the Licensor delivers a Response Notice
agreeing that Escrow Shares (or other property held in the Escrow Account)
collectively having a Stipulated Value equal to the full Claimed Amount may be
released from the Escrow Account to the Licensee, or if the Licensor does not
deliver a Response Notice on a timely basis in accordance with Section 3.2, the
Escrow Agent shall within ten business days following the receipt of such
Response Notice (or, if the Escrow Agent has not received a Response Notice,
within ten business days following the expiration of the 30-day period referred
to in Section 3.2), deliver to the Licensee such Escrow Shares (or other
property). Such payment shall be deemed to be made in full satisfaction of the
claim described in such Claim Notice.
 
Section 3.4     Partial Release. If the Licensor delivers a Response Notice
agreeing that Escrow Shares (or other property held in the Escrow Account)
collectively having a Stipulated Value equal to less than the full Claimed
Amount may be released from the Escrow Account to the Licensee, the Escrow Agent
shall, within ten business days following the receipt of such Response Notice,
deliver to the Licensee Escrow Shares (or other property held in the Escrow
Account) collectively having a Stipulated Value equal to the Agreed Amount. Such
payment shall not be deemed to be made in full satisfaction of the claim
described in such Claim Notice, but shall count toward the satisfaction of the
claim described in such Claim Notice.


Section 3.5     Contested Amounts. If the Licensor delivers a Response Notice
indicating that there is a Contested Amount, the Licensor and the Licensee shall
attempt in good faith to resolve the dispute related to the Contested Amount. If
the Licensee and the Licensor resolve such dispute, such resolution shall be
binding on the Licensor and the Licensee and a settlement agreement shall be
signed by the Licensee and the Licensor and sent to the Escrow Agent, which
shall, upon receipt thereof, if applicable, release Escrow Shares (or other
property held in the Escrow Account) from the Escrow Account in accordance with
such agreement. Unless and until the Escrow Agent shall receive written notice
that any such dispute has been resolved by the Licensee and the Licensor, the
Escrow Agent may assume without inquiry that such dispute has not been resolved.


Section 3.6     Arbitration. If the Licensor and the Licensee are unable to
resolve the dispute relating to any Contested Amount within 60 days after the
delivery of the Claim Notice, then the claim described in the Claim Notice shall
be settled by mediation and, if necessary, binding arbitration, all in
accordance with the provisions of Section 11.8(b) of the License. The decision
of the arbitrator shall relate solely: (a) to whether the Licensee is entitled
to recover the Contested Amount (or a portion thereof), and the portion of such
Contested Amount the Licensee is entitled to recover; and (b) to the
determination of the non-prevailing party as provided below. The final decision
of the arbitrator shall be furnished to the Licensor, the Licensee and the
Escrow Agent in writing and shall constitute a conclusive determination of the
issue(s) in question, binding upon the Licensor, the Licensee and the Escrow
Agent and shall not be contested by any of them. The costs of the arbitration
shall be borne in accordance with 11.8(b) of the License, provided, however,
that the non-prevailing party in any arbitration shall pay the reasonable fees
and expenses (including reasonable attorneys’ fees) of the Escrow Agent. For
purposes of this Section 3.6, the non-prevailing party shall be determined
solely by the arbitrator.

 
4

--------------------------------------------------------------------------------

 

Section 3.7     Release Following Resolution of Arbitration. The Escrow Agent
shall release Escrow Shares (or other property held in the Escrow Account) from
the Escrow Account in connection with any Contested Amount within ten business
days after the delivery to it of: (a) a copy of a settlement agreement executed
by the Licensee and the Licensor setting forth instructions to the Escrow Agent
as to the number of Escrow Shares (or other property held in the Escrow
Account), if any, to be released from the Escrow Account, with respect to such
Contested Amount; or (b) a copy of the award of the arbitrator referred to and
as provided in Section 3.6 setting forth instructions to the Escrow Agent as to
the number of Escrow Shares (or other property held in the Escrow Account), if
any, to be released from the Escrow Account, with respect to such Contested
Amount.


ARTICLE IV


RELEASE OF ESCROW SHARES


Section 4.1     Release Following Escrow Release Date. Within 20 business days
after the Escrow Release Date, the Escrow Agent shall distribute or cause to be
distributed to the Licensor at the Licensor’s address the Escrow Shares (or
other property held in the Escrow Account), if any, then held in escrow;
provided, however, that if prior to the Escrow Release Date, the Licensee has
given a Claim Notice containing a claim that has not been resolved prior to the
Escrow Release Date in accordance with Article III, the Escrow Agent shall
retain in the Escrow Account after the Escrow Release Date Escrow Shares
collectively having a Stipulated Value equal to 120% of the Claimed Amount or
Contested Amount, as the case may be, with respect to all claims that have not
then been resolved. The parties acknowledge that it is appropriate to retain
more than 100% of the Claimed Amount in the Escrow Account in recognition of the
fact that the Licensee may have underestimated the aggregate amount of the
actual and potential damages arising from a particular breach or other matter.


Section 4.2     Delivery to Transfer Agent.


(a)      Whenever a distribution of Escrow Shares is to be made from the Escrow
Account, the Escrow Agent shall deliver to the Transfer Agent one or more stock
certificates, representing collectively at least that number of Escrow Shares
which is to be released, together with written instructions for the Transfer
Agent to (i) register the appropriate numbers of Escrow Shares in the name(s) of
the appropriate person(s) and to deliver the new certificate(s) to such
person(s), and (ii) register the balance, if any, of the Escrow Shares
represented by such surrendered certificates in the name of the Escrow Agent and
to deliver the new certificate representing such balance to the Escrow Agent.
For purposes of this Agreement, the Escrow Agent shall be deemed to have
delivered Escrow Shares to the person entitled to them when the Escrow Agent has
delivered such certificate(s) to the Transfer Agent with the foregoing
instructions. Distributions of Escrow Shares shall be made to Licensee or the
Licensor, as appropriate, at their respective addresses as set forth on the
signature page to this Agreement.


 
5

--------------------------------------------------------------------------------

 

(b)      As of the date of this Agreement, the Transfer Agent is American Stock
Transfer & Trust Licensor, Inc. and the mailing address of the Transfer Agent is
59 Maiden Lane, Plaza Level, New York, NY 10038. The Licensee will not change
transfer agents without giving the Escrow Agent and the Licensor 30 days’ prior
written notice of such change.

  ARTICLE V


  VALUATION OF ESCROW SHARES, ETC.


Section 5.1     Stipulated Value. For purposes of this Agreement, and except as
provided in Section 5.2, the “Stipulated Value” of the Escrow Shares shall be
deemed to be $0.23 per Escrow Share (i.e., the average of the last trading price
per share of the Licensee’s Common Stock on the OTC Bulletin Board for the ten
(10) consecutive trading days immediately preceding the date of this Agreement),
irrespective of the actual fair market value of such Escrow Shares. The
Stipulated Value of any non-cash property (other than Escrow Shares) received by
the Escrow Agent in exchange for Escrow Shares and held in the Escrow Account
shall be equal to the Stipulated Value of the Escrow Shares for which such
property was exchanged.


Section 5.2     Stock Splits. All numbers contained in, and all calculations
required to be made pursuant to, this Agreement with respect to the Escrow
Shares shall be adjusted as appropriate to reflect any stock split, reverse
stock split, stock dividend or similar transaction effected by the Licensee
after the date hereof; provided, however, that the Escrow Agent shall have
received notice of such stock split or other action and shall have received the
appropriate number of additional shares of the Licensee’s Common Stock or other
property pursuant to Section 2.3. In the event of any such stock split or other
similar occurrence, the Licensee shall deliver to the Licensor and the Escrow
Agent a statement setting forth the new number of Escrow Shares held in the
Escrow Fund. Unless and until the Escrow Agent receives the certificates
representing additional shares of the Licensee’s Common Stock or other property
pursuant to Section 2.3, the Escrow Agent may assume without inquiry that no
such stock or other property has been or is required to be issued with respect
to Escrow Shares.


  ARTICLE VI


  CONCERNING THE ESCROW AGENT


Section 6.1     Fees and Expenses.


(a)     The Escrow Agent will be entitled to reasonable compensation for its
ordinary services under this Agreement, such services to be charged at the
Escrow Agent’s then-prevailing standard hourly rates for legal services. The
Escrow Agent shall be entitled to reimbursement for reasonable and documented
out-of-pocket expenses incurred in the performance of its duties hereunder. All
such fees and expenses shall be paid by the Licensee.


 
6

--------------------------------------------------------------------------------

 

(b)     In the event that the Escrow Agent renders any services jointly
requested by the Licensee and the Licensor that are not provided for in this
Agreement or there is any assignment of any interest in the subject matter of
this escrow or modification of any interest, the Escrow Agent will be reasonably
compensated for such extraordinary services (to be charged at its
then-prevailing standard hourly rates for legal services), and will be
reimbursed for all reasonable costs, third-party, unaffiliated attorneys’ fees
and expenses occasioned thereby, which compensation, costs, fees and expenses
shall be paid by the party requesting such additional service or whose interest
is assigned or modified.

Section 6.2     Responsibility of the Escrow Agent.


(a)     If any party to this Agreement disagrees on anything connected with this
escrow, (i) the Escrow Agent will not have to settle the matter, (ii) the Escrow
Agent may wait for a settlement by appropriate legal proceedings or other means
it may require, and in such event it will not be liable for interest or damages,
and (iii) the Escrow Agent is entitled to hold the assets deposited in the
Escrow Account pending settlement of the disagreement by any of the above means.


(b)     The Escrow Agent is to act as a depository agent only and is hereby
relieved of any liability in connection with any representations made by the
other parties hereto or any of their agents.


Section 6.3     Limitation of Escrow Agent’s Liability.


(a)     The Escrow Agent undertakes to perform such duties as are specifically
set forth in this Agreement only and shall have no duty under any other
agreement or document (other than the License), and no implied covenants or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall incur no liability with respect to any action taken by it or
for any inaction on its part in reliance upon any notice, direction,
instruction, consent, statement or other document believed by it in good faith
to be genuine and duly authorized, nor for any other action or inaction except
for its own gross negligence or willful misconduct. In all questions arising
under this Agreement, the Escrow Agent may rely on the advice of counsel, and
for anything done, omitted or suffered in good faith by the Escrow Agent based
upon such advice the Escrow Agent shall not be liable to anyone. In no event
shall the Escrow Agent be liable for incidental, punitive or consequential
damages.


(b)     The Licensee and the Licensor hereby jointly and severally agree to
indemnify the Escrow Agent and its shareholders, officers, directors, employees
and agents for, and hold it and them harmless against, any loss, liability or
expense arising under this Agreement, including, but not limited to reasonable
attorneys’ fees and expenses, unless such loss, liability or expense is due to
the gross negligence or willful misconduct on the part of the Escrow Agent. This
right of indemnification shall survive the termination of this Agreement and the
resignation of the Escrow Agent.

 
7

--------------------------------------------------------------------------------

 

Section 6.4     Acknowledgement and Waiver of Potential Conflict. The Licensor
acknowledges and agrees that (a) the Escrow Agent has served as legal counsel to
the Licensee in connection with the negotiation and execution of the License and
the other agreements and documents executed in connection therewith and the
transactions contemplated thereby; (b) the Escrow Agent may be deemed to have a
conflict of interest in serving as Escrow Agent hereunder; and (c) the Escrow
Agent has agreed to serve as Escrow Agent hereunder at the mutual request of,
and as an accommodation to, the Licensee and the Licensor. Accordingly, the
Licensee and the Licensor each (i) irrevocably waive any such conflict, and any
objection thereto, to the fullest extent of the law, and (ii) agree not to raise
any objection to the existence of such conflict of interest in connection with
the performance of this Escrow Agreement or any dispute among the parties with
respect thereto.


Section 6.5     Successor Escrow Agent. In the event the Escrow Agent becomes
unavailable or unwilling to continue as escrow agent under this Agreement, the
Escrow Agent may resign and be discharged from its duties and obligations
hereunder by giving its written resignation to the Licensee and the Licensor.
Such resignation shall take effect not less than 30 days after such notice is
given. In such event, the Licensee may appoint a successor Escrow Agent. If the
Licensee fails to appoint a successor Escrow Agent within 15 days after
receiving the Escrow Agent’s written resignation, the Escrow Agent shall have
the right to apply to a court of competent jurisdiction for the appointment of a
successor Escrow Agent. The successor Escrow Agent shall execute and deliver to
the Escrow Agent an instrument accepting such appointment, and the successor
Escrow Agent shall, without further acts, be vested with all the estates,
property rights, powers and duties of the predecessor Escrow Agent as if
originally named as Escrow Agent herein. The Escrow Agent shall act in
accordance with written instructions from the Licensee as to the transfer of the
Escrow Fund to a successor escrow agent.


  ARTICLE VII


  GENERAL PROVISIONS; ADDITIONAL AGREEMENTS


Section 7.1     Termination. This Agreement shall terminate on the Escrow
Release Date or, if earlier, upon the release by the Escrow Agent of the entire
Escrow Fund in accordance with this Agreement; provided, however, that if the
Escrow Agent has received from the Licensee a Claim Notice setting forth a claim
that has not been resolved by the Termination Date, then this Agreement shall
continue in full force and effect until the claim has been resolved and the
Escrow Fund released in accordance with this Agreement.


Section 7.2     Notices. Any notices, waivers, correspondences or other
communications required under or pertaining to this Agreement shall be in
writing and shall be delivered by hand, or sent by a reputable overnight mail
service (e.g., Federal Express), or by first class mail (certified or
registered), or by facsimile confirmed by one of the foregoing methods, to the
other party. Notices will be deemed effective (a) three (3) working days after
deposit, postage prepaid, if mailed, (b) the next day if sent by overnight mail,
or (c) the same day if sent by facsimile and confirmed as set forth above or
delivered by hand.  Unless changed in writing in accordance with this Section,
the notice address for each of the Parties shall be as follows:
 
 
8

--------------------------------------------------------------------------------

 
 
If to the Licensee:


GreenMan Technologies, Inc.
7 Kimball Lane
Lynnfield, Massachusetts 01940
Attention: Mr. Charles E. Coppa
Telephone: (781) 224-2411
Facsimile: (781) 224-0114


If to the Licensor:


American Power Group, Inc.
61 Smith Circle
Algona Iowa, 50511
Attention: ____________________
Telephone: ___________________
Facsimile: ____________________


If to the Escrow Agent:


Morse, Barnes-Brown & Pendleton, P.C.
Reservoir Place
1601 Trapelo Road
Waltham, Massachusetts 02451
Attention: Carl F. Barnes
Telephone: (781) 622-5930
Facsimile: (781) 622-5933


Any party may change its address for receiving notices by giving written notice
of such change to the other party in accordance with this Section 7.2.


Section 7.3     Waiver of Jury Trial. If this Agreement is found to be not
subject to arbitration, each party irrevocably agrees that all legal proceedings
will be tried in a court of competent jurisdiction by a judge without a jury.
Each party waives any right to a jury trial in any such proceeding and agrees to
take, or not to take, such action as is appropriate to give effect to this
provision.


Section 7.4     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall constitute one in the same instrument.

 
9

--------------------------------------------------------------------------------

 

Section 7.5     Amendment; Waiver. This Agreement may be amended, modified or
supplemented by a writing signed by the parties against whom enforcement of any
amendment is sought. Any party hereto may, by a written signed instrument,
extend the time for or waive the performance of any of the obligations of any
other party hereto or waive compliance by such other party with any of the
covenants or conditions contained herein.


Section 7.6     Entire Agreement. This Agreement, together with the License,
constitutes the entire agreement among the parties, and there are no agreements,
understandings, restrictions, warranties, or representations between the parties
other than those set forth or provided for in this Agreement relating to the
subject matter hereof.


Section 7.7     Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. Except as expressly set forth in this
Agreement, no party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
Licensee and the Licensor; provided, however, that the Licensee may (i) assign
any or all of its rights and interests hereunder to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases the Licensee nonetheless
shall remain responsible for the performance of all of its obligations
hereunder).


Section 7.8     Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
Section 7.9     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.


Section 7.10     Governing Law. This Agreement shall be governed in all
respects, including validity, interpretation and effect, by the internal laws of
the Commonwealth of Massachusetts without regard to principles of conflicts of
laws.


Section 7.11     No Presumption. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

 
10

--------------------------------------------------------------------------------

 

Section 7.12     No Third-Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any person other than the parties and their
respective successors and permitted assigns.


Section 7.13     Tax Reporting Information and Certification of Tax
Identification Numbers.


(a)     The parties hereto agree that, for tax reporting purposes, all interest
on or other income, if any, attributable to the Escrow Fund or any other amount
held in escrow by the Escrow Agent pursuant to this Agreement shall be allocable
to the Licensor.


(b)     The Licensee and the Licensor agree to provide the Escrow Agent with
certified tax identification numbers for each of them by furnishing appropriate
Forms W-9 (or Forms W-8, in the case of non-U.S. persons) and any other forms
and documents that the Escrow Agent may reasonably request (collectively, “Tax
Reporting Documentation”) to the Escrow Agent within 30 days after the date
hereof. The parties hereto understand that, if such Tax Reporting Documentation
is not so furnished to the Escrow Agent, the Escrow Agent shall be required by
the Internal Revenue Code of 1986, as amended, to withhold a portion of any
interest or other income earned on the investment of monies or other property
held by the Escrow Agent pursuant to this Agreement, and to immediately remit
such withholding to the Internal Revenue Service.
 


[The remainder of this page has intentionally been left blank.]


 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first written above.




THE LICENSEE:


GREENMAN TECHNOLOGIES, INC.




By: /s/ Lyle Jensen            
Lyle Jensen, President and CEO




STATE OF IOWA, POLK COUNTY, SS:


On this 17 day of June, 2009, before me, the undersigned, a Notary Public in and
for said County and State, personally appeared Lyle Jensen, to me personally
known, who being by me duly sworn, did say that he is the President and CEO of
said corporation; that said instrument was signed on behalf of said corporation
by authority of its Board of Directors; and that the said Lyle Jensen as such
officer, acknowledged the execution of said instrument to be the voluntary act
and deed of said corporation by it and by them voluntarily executed.





  /s/ Sandra M. Batt   
NOTARY PUBLIC IN AND FOR THE
 
STATE OF IOWA


 
 

--------------------------------------------------------------------------------

 

THE LICENSOR:


AMERICAN POWER GROUP, INC.




By: /s/ Rick Kremer            
_________________, President




STATE OF OHIO, DARKE COUNTY, SS:


On this 17 day of June, 2009, before me, the undersigned, a Notary Public in and
for said County and State, personally appeared Rick Kremer, to me personally
known, who being by me duly sworn, did say that he is the President of said
corporation; that said instrument was signed on behalf of said corporation by
authority of its Board of Directors; and that the said Rick Kremer as such
officer, acknowledged the execution of said instrument to be the voluntary act
and deed of said corporation by it and by them voluntarily executed.





   /s/ Wendy Altman  
NOTARY PUBLIC IN AND FOR THE
 
STATE OF IOWA


 
 

--------------------------------------------------------------------------------

 

THE ESCROW AGENT:


MORSE, BARNES-BROWN & PENDLETON, P.C.




By: /s/ Carl F. Barnes         
Carl F. Barnes, Vice President




COMMONWEALTH OF MASSACHUSETTS, MIDDLESEX COUNTY, SS:


On this 17 day of June, 2009, before me, the undersigned, a Notary Public in and
for said County and Commonwealth, personally appeared Carl F. Barnes, to me
personally known, who being by me duly sworn, did say that he is the Vice
President of said corporation; that said instrument was signed on behalf of said
corporation by authority of its Board of Directors; and that the said Carl F.
Barnes as such officer, acknowledged the execution of said instrument to be the
voluntary act and deed of said corporation by it and by them voluntarily
executed.





  /s/ Demetrios G. Mandilas  
NOTARY PUBLIC IN AND FOR THE
 
COMMONWEALTH OF MASSACHUSETTS



